

117 S2790 IS: Consumer Financial Protection Bureau Accountability Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2790IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Hagerty (for himself, Ms. Lummis, Mr. Scott of South Carolina, Mr. Kennedy, Mrs. Blackburn, Mr. Cruz, Mr. Barrasso, Mr. Hoeven, Mr. Grassley, Mr. Braun, Mr. Rubio, Mrs. Capito, Ms. Collins, Mr. Cotton, Mr. Cramer, Mr. Boozman, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to subject the Bureau of Consumer Financial Protection to the regular appropriations process, and for other purposes.1.Short titleThis Act may be cited as the Consumer Financial Protection Bureau Accountability Act of 2021.2.Subjecting the Bureau of Consumer Financial Protection to the regular appropriations process(a)In generalSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—(1)in subsection (a)—(A)in the subsection heading, by striking “Transfer of Funds From Board Of Governors.—” and inserting Budget and Financial Management.—;(B)by striking paragraphs (1) through (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and(D)in paragraph (1), as so redesignated—(i)in the paragraph heading, by striking Budget and financial management.— and inserting In general.—;(ii)by striking subparagraph (E); and(iii)by redesignating subparagraph (F) as subparagraph (E);(2)by striking subsections (b) and (c);(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; (4)in subsection (b), as so redesignated—(A)in paragraph (2)— (i)in the first sentence, by inserting direct before victims; and(ii)by striking the second sentence; and(B)by adding at the end the following:(3)Treatment of excess amountsIf, after the Bureau obtains a civil penalty in a judicial or administrative action under Federal consumer financial laws, deposits that civil penalty into the Civil Penalty Fund under paragraph (1), and, under paragraph (2), makes payments to all of the direct victims of activities for which that civil penalty was imposed, amounts remain in the Civil Penalty Fund with respect to that civil penalty, the Bureau shall transfer those excess amounts to the general fund of the Treasury.; and(5)in subsection (c), as so redesignated—(A)by striking paragraphs (1) through (3) and inserting the following:(1)Authorization of appropriationsThere is authorized to be appropriated such funds as may be necessary to carry out this title for fiscal year 2023.; and(B)by redesignating paragraph (4) as paragraph (2).(b)Effective dateThe amendments made by this section shall take effect on October 1, 2022.